Citation Nr: 0023164	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  93-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis with 
liver disorder, as secondary to service-connected post-
traumatic stress disorder.

2.  Entitlement to service connection for bilateral great 
toenail disorder.

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to service connection for scars on the feet.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for fevers with 
respiratory disorder.

7.  Entitlement to service connection for an eye disorder, to 
include myopia, astigmatism, and presbyopia, as being due to 
Agent Orange exposure.

8.  Entitlement to service connection for a heart disorder, 
to include cardiomegaly and chest pain, as being due to Agent 
Orange exposure.

9.  Entitlement to service connection for a skin disorder, to 
include psoriasis, as being due to Agent Orange exposure.

10.  Entitlement to service connection for swollen hands, as 
being due to Agent Orange exposure.

11.  Entitlement to service connection for high urine sugar 
content, as being due to Agent Orange exposure.

12.  Entitlement to service connection for weight 
fluctuations, as being due to Agent Orange exposure.

13.  Entitlement to service connection for carpal tunnel 
syndrome, claimed as peripheral neuropathy, as being due to 
Agent Orange exposure.

14.  Entitlement to service connection for leg cramps, as 
being due to Agent Orange exposure.

15.  Entitlement to service connection for shortness of 
breath, as being due to Agent Orange exposure.

16.  Entitlement to service connection for a gastrointestinal 
disorder, as being due to Agent Orange exposure.

17.  Entitlement to service connection for a bowel disorder, 
as being due to Agent Orange exposure.

18.  Entitlement to service connection for headaches, as 
being due to Agent Orange exposure.

19.  Entitlement to service connection for dizziness, as 
being due to Agent Orange exposure.

20.  Entitlement to service connection for bleeding gums, as 
being due to Agent Orange exposure.

21.  Entitlement to service connection for the propensity for 
bleeding and bruising easily, as being due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  Additionally, he had periods of active duty for 
training and inactive duty training between 1967 and 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1989, August 1991, and March 
1998 rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 1994, the Board remanded the case to the RO for 
additional development and adjudicative actions.

In the February 1989 rating decision on appeal, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  In an August 1989 rating decision, the RO granted 
entitlement to service connection for post traumatic stress 
disorder and assigned a 30 percent evaluation, effective July 
29, 1988.  The veteran submitted a notice of disagreement as 
to the assignment of the 30 percent evaluation.

In June 1992, the RO granted a temporary total evaluation for 
post-traumatic stress disorder, effective from January 15 
1992, to May 31, 1992, and granted a 100 percent evaluation, 
effective June 1, 1992.  In February 1993, the veteran 
requested retroactive benefits for the 100 percent evaluation 
for PTSD.  In March 1998, the RO denied an earlier effective 
date.  The veteran did not submit a notice of disagreement as 
to the issue of entitlement to an earlier effective date for 
the 100 percent evaluation, and thus this claim is not 
otherwise considered part of the current appellate review.

In an October 1990 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  In January 2000, the RO granted service connection 
for bilateral hearing loss and tinnitus and assigned 
noncompensable and 10 percent evaluations respectfully, 
effective July 31, 1990.  The veteran did not submit a notice 
of disagreement following the grant of service connection for 
bilateral hearing loss and tinnitus, see Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997), and thus these 
claims are not otherwise considered part of the current 
appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hepatitis with liver disorder, as secondary service-connected 
post-traumatic stress disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claims of entitlement to service connection for 
bilateral great toenail disorder; foot fungus; scars on the 
feet; a low back disorder; and fevers with respiratory 
disorder are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

3.  The claims of entitlement to service connection for an 
eye disorder, to include myopia, astigmatism, and presbyopia; 
a heart disorder, to include cardiomegaly and chest pain; a 
skin disorder, to include psoriasis; swollen hands; high 
urine sugar content; weight fluctuations; carpal tunnel 
syndrome, claimed as peripheral neuropathy; leg cramps; 
shortness of breath; a gastrointestinal disorder; a bowel 
disorder; headaches; dizziness; bleeding gums; the propensity 
for bleeding and bruising easily, each as being due to Agent 
Orange exposure, are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis with liver disorder, as secondary to service-
connected post-traumatic stress disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (2000).

2.  The claims of entitlement to service connection for 
bilateral great toenail disorder; foot fungus; scars on the 
feet; a low back disorder; and fevers with respiratory 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claims of entitlement to service connection for an 
eye disorder, to include myopia, astigmatism, and presbyopia; 
a heart disorder, to include cardiomegaly and chest pain; a 
skin disorder, to include psoriasis; swollen hands; high 
urine sugar content; weight fluctuations; carpal tunnel 
syndrome, claimed as peripheral neuropathy; leg cramps; 
shortness of breath; a gastrointestinal disorder; a bowel 
disorder; headaches; dizziness; bleeding gums; the propensity 
for bleeding and bruising easily, each as being due to Agent 
Orange exposure, are not well grounded.  38 U.S.C.A. §§ 1110, 
1116, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection for the 
disabilities listed above is warranted.  The Board will 
address each of the veteran's contentions as to each 
disability individually.

The veteran states he injured his back in January 1966 while 
in "jump school."  He states he did not report his back 
injury at that time because he did not want to be sent to 
another holding company or a non-airborne unit.  The veteran 
asserts he has had back problems since that time.  He also 
states he incurred a separate back disorder while in the 
National Guard, for which he seeks a separate claim of 
service connection.

The veteran states he has holes in the tops of his feet as a 
result of boots he had been issued in service.  Specifically, 
he states the boots rubbed his skin raw.  The veteran 
contends he has scars as a result of the holes.

The veteran states he developed a toenail disorder in service 
because the boots he was issued in service were too short and 
caused his great toenails to separate from the skin.  He 
states he did not have this problem prior to his active duty.  
The veteran asserts that a podiatrist has informed him that 
his toenails should be removed.

The veteran states he developed high fevers and an upper 
respiratory infection in service, which he continues to 
develop at the present and occur about once a month.  He 
later stated the fevers and respiratory disorder occurred two 
to three times per year.

The veteran states he developed a skin condition, an enlarged 
heart, high sugar content in his urine, swollen fingers and 
wrists, bleeding and bruising easily, weight fluctuations, 
stomach and bowel problems, headaches, dizziness, eye 
problems, bleeding gums, shortness of breath, chest pain, and 
leg cramps as a result of Agent Orange exposure.  He states 
he was told following his Agent Orange examination that he 
had an enlarged heart and a high sugar content in his urine.

The veteran states he developed hepatitis B, to include a 
liver disorder, either as a result of medication he took for 
his post-traumatic stress disorder or as a result of heavy 
drinking, which he attributes to the service-connected post-
traumatic stress disorder.  (The RO previously found that 
alcohol abuse was due to the veteran's willful misconduct.)  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Additionally, service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2000).  Service connection may 
otherwise be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110 (West 1991).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2000); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2000).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The Board notes that although it is not reporting every piece 
of evidence in the veteran's claims files, it has thoroughly 
reviewed all three claims files in their entirety in 
connection with the veteran's claims for service connection.

Service medical records reveal that in August 1966, the 
veteran was seen with complaints of rhinorrhea for the past 
day.  He denied chills and a sore throat.  The examiner 
entered a diagnosis of an upper respiratory infection.  In 
December 1966, he was seen for an infection due to a sore on 
his right foot.

A May 1967 report of medical examination shows no 
abnormalities except a scar on the left index finger and left 
forearm.  In a report of medical history completed by the 
veteran at that time, he stated "no" to ever having or 
having at that time swollen or painful joints; frequent or 
severe headaches; dizziness; eye trouble; chronic or frequent 
colds; severe tooth or gum trouble; skin diseases; shortness 
of breath; pain or pressure in the chest; cramps in his legs, 
stomach, liver, or intestinal trouble; rectal disease; sugar 
or albumin in urine; recent gain or loss of weight; recurrent 
back pain; and foot trouble.

A May 1980 VA x-ray of the lumbar spine revealed moderate 
vertebral body spurring at the L1-L2 level and slight 
spurring at other levels.  The VA radiologist stated there 
was questionable lower lumbar facet degenerative changes.  
The conclusion was slight degenerative disc disease and 
questionable lower lumbar facet degenerative joint disease.

A June 1980 document indicates the veteran sustained an 
injury to his lumbar spine while on inactive duty training, 
when he slipped while climbing down a tanker and hit his leg.  
The diagnosis entered was acute lumbar strain with nerve root 
involvement on the right side.

The record reflects that while working as an employee of Army 
Reserve National Guard under civilian status on October 18, 
1983, he sustained a back strain and a possible fracture.

An October 1984 private medical record shows the veteran 
reported he had hurt his back two years prior while at work.

A December 1985 VA outpatient treatment report shows the 
veteran reported lower back pain for the past month.  He 
stated he had strained his back one month prior when lifting 
a heavy object.  The examiner entered a diagnosis of back 
pain secondary to muscle spasm.  In a separate December 1985 
medical record, the veteran reported he had injured his back 
when he fell six feet from a truck.

A December 1985 note from Dr. Jack Cash indicates the veteran 
sustained the injury to his back on November 17, 1985, in an 
occupation accident.  

A September 1988 VA examination report shows the examiner 
entered a diagnosis of scars on the dorsums of both feet, 
which he noted to be minimal, and stated the veteran had no 
toenail disorder.  X-rays taken of the lumbar spine at that 
time showed degenerative changes.

An October 1988 VA outpatient treatment report shows the 
veteran reported he had had intermittent back pain for the 
past six years secondary to a strain injury.  Additionally, 
he reported he had had a history of psoriasis three to four 
years prior but that it had cleared up and had not come back.

A November 1988 VA outpatient treatment report shows the 
veteran reported low back pain since 1966.  The impression 
was chronic low back pain.  In a separate November 1988 VA 
outpatient treatment report, the veteran complained of cold 
symptoms.  No diagnosis was entered.

A January 1989 VA outpatient treatment report shows the 
veteran reported nasal congestion and intermittent fevers for 
the past five days.  The examiner entered a diagnosis of 
acute viral syndrome.

A November 1989 VA outpatient treatment report shows the 
examiner reported the veteran's left great toenail had fallen 
off two weeks prior.  The examiner entered a diagnosis of 
bilateral onychomycosis.

A November 1990 VA chest x-ray shows cardiomegaly.  The 
radiologist stated there was no acute pulmonary pathology.

A January 1992 VA hospitalization summary report shows the 
veteran was diagnosed with bilateral carpal tunnel syndrome, 
presbyopia, and simple myopic astigmatism.  He subsequently 
underwent releases for his bilateral carpal tunnel syndrome.  
Laboratory testing revealed negative findings as to a 
urinalysis except for elevated triglyceride.  The hepatitis B 
screen was positive for the core antibody and surface 
antibody.

A January 1992 inpatient treatment report shows the veteran 
had been selected for the weight reduction diet.  The veteran 
had requested information about losing weight.

A February 1992 VA treatment report shows a diagnosis of 
decreased visual acuity due to presbyopia and simple myopic 
astigmatism.

A November 1994 private medical record shows the veteran was 
in an automobile accident on November 4, 1994.  The veteran 
was in an automobile and had been hit from behind.  He 
reported neck pain with headaches.  He denied any history of 
numbness or tingling in the arms but reported recent carpal 
tunnel syndrome surgery.  The veteran stated he had had 
chronic back problems.

Dr. Peter Davis stated the veteran denied chronic headaches 
and dizziness but reported occasional dizziness since the 
accident.  He denied any severe eye problems or diseases, 
shortness of breath, and any heart problems.  The veteran 
gave no history of lower bowel problems and kidney problems.  
He did report he had had elevated bilirubin due to 
medications he had taken two to three years prior.  The 
diagnoses entered were cervical sprain/strain, trapezius 
muscle spasms, and cervical muscle spasms.

An August 1996 VA examination report shows the veteran 
reported he had developed intermittent epigastric and right 
upper quadrant abdominal pain in 1988.  The veteran stated 
while hospitalized for post-traumatic stress disorder, he had 
developed jaundice and was told he had hepatitis.  The 
examiner stated that an upper gastrointestinal series 
revealed a small-to-medium-sized hiatal hernia with 
gastroesophageal reflux into the esophagus.  The examiner 
noted a hepatitis panel had been ordered but that he could 
not find it (and noted the claims file had not been made 
available).  

An April 1999 VA examination report shows the examiner 
reported he had had an opportunity to review the claims files 
in their entirety.  He stated he could not find any evidence 
of active hepatitis but that the veteran had exhibited mild 
and transient elevations of several of the enzymatic markers 
of liver disease.  The examiner noted the enzyme studies 
never got to the "twice normal" range, which he stated was 
the range that clinicians generally would become concerned.

The examiner stated the veteran reported that medical care at 
the VA had caused his hepatitis B and stated that such 
assertion was "an absurd contention."  He stated multiple 
physical examinations had shown no evidence of hepatomegaly 
or any organomegaly.  The examiner concluded there was no 
evidence of an active hepatic disorder either currently or in 
the distant past.  He stated the hepatitis B appeared to 
fully resolve itself without any sequelae, but stated the 
transient elevations of hepatic enzymes and total bilirubin 
was as likely as not secondary to medications the veteran was 
taking.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran's claims for service connection 
for hepatitis with liver disorder as being secondary to 
medication taken for service-connected post-traumatic stress 
disorder; bilateral great toenail disorder; foot fungus; 
scars on the feet; a low back disorder; and fevers with 
respiratory disorder; eye disorder, to include myopia, 
astigmatism, and presbyopia; a heart disorder, to include 
cardiomegaly and chest pain; a skin disorder, to include 
psoriasis; swollen hands; high urine sugar content; weight 
fluctuations; carpal tunnel syndrome, claimed as peripheral 
neuropathy; leg cramps; shortness of breath; a 
gastrointestinal disorder; a bowel disorder; headaches; 
dizziness; bleeding gums; the propensity for bleeding and 
bruising easily are not well grounded.  See Wallin, 11 Vet. 
App. at 512; Caluza, 7 Vet. App. 498.

As to the claim for service connection for hepatitis with 
liver disorder as being secondary to medication he took for 
his service-connected post-traumatic stress disorder or due 
to alcohol abuse as a result of his service-connected 
disability, the veteran clearly asserts that he developed 
hepatitis as a result of his service-connected post-traumatic 
stress disorder, as opposed to having incurred it in service.  
Thus, the Board will adjudicate the claim on a secondary 
basis only.

The veteran's claim for service connection for hepatitis with 
liver disorder fails because he has not brought forth 
competent evidence of a nexus between the diagnosis of 
hepatitis and either the medication he was taking for his 
service-connected disability or due to the service-connected 
disability itself.  It must be noted that there has been no 
diagnosis of active hepatitis; only a positive finding of the 
hepatitis B core antibody and surface antibody.  Such finding 
is not evidence of a current diagnosis of hepatitis B and not 
a disability for which service connection may be granted.  In 
the April 1999 VA examination report, the examiner stated he 
had reviewed the entire claims file and that there was no 
evidence of an active hepatic disorder.

Thus, the veteran has not brought forth evidence of a current 
diagnosis of hepatitis.  The Court has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  Without medical evidence of a current 
hepatic disorder, the claim is not well grounded.  Id.

The Board is aware that in the April 1999 examination report, 
the examiner stated that the transient elevations of hepatic 
enzymes and total bilirubin were was as likely as not to be 
secondary to medication the veteran had been taking for post-
traumatic stress disorder.  Transient elevations of hepatic 
enzymes are laboratory findings and cannot be considered a 
"disability" for which service connection may be granted.

As to the claims for service connection for bilateral great 
toenail disorder and fevers with a respiratory disorder, the 
veteran is competent to report he had fevers in service 
(which is substantiated by the service medical records) and 
that his great toenails bothered him while in service.  The 
Board will concede such.  However, he has not brought forth 
evidence of current disabilities, and thus the claims are not 
well grounded.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44.  In fact, as to the toenail disorder, there 
is evidence to the contrary.  When examined in September 
1988, the examiner stated the veteran had no toenail 
disorder.  This is negative evidence, which would not warrant 
the grant of service connection for such.

As to the fevers with a respiratory disorder, the veteran has 
not established that he has a chronic disability from the 
fevers and/or colds he had in service.  When seen in January 
1989 with complaints of nasal congestion and intermittent 
fevers for the past five days, the examiner entered a 
diagnosis of acute viral syndrome.  Even if the Board 
conceded that he has had subsequent fevers and colds since 
service, there has been no chronic disability established by 
the evidence of record and no medical nexus evidence 
submitted to link a post-service disability to service.  Thus 
service connection is not warranted.  See id.

As to the claims for service connection for foot fungus and 
scars on the feet, the veteran is competent to state he had 
something on the skin on his feet while in service, to 
include sores from the boots he wore.  The service medical 
records show he was seen for an infection due to a sore on 
his right foot.  The evidence of record establishes post 
service diagnoses of onychomycosis and scars on the feet.  
When examined in September 1988, the examiner stated the 
veteran had minimal scars on the dorsum of his feet, but did 
not attribute the scars to service, nor was any disability 
associated with scarring described.  Additionally, in the 
November 1989 VA outpatient treatment report, the examiner 
did not attribute the diagnosis of onychomycosis to the 
veteran's service.

The veteran's claims fail because he has not brought forth 
competent evidence of a nexus between the diagnoses of 
onychomycosis and the scars on his feet and his period of 
active duty.  Thus, the claims are not well grounded.  See 
Caluza, supra.

As to the claim for service connection for a low back 
disorder, the veteran claims he incurred a low back disorder 
from his service in Vietnam and an additional low back 
disorder from service he had while in the National Guard and 
states he seeks two, separate claims for a low back disorder.

It must be noted that one of the purposes of the Board's 
November 1994 remand was to verify the veteran's periods of 
active duty for training and inactive duty training.  The RO 
was unable to verify such periods from 1971 to 1987.  The 
veteran has submitted records to assist in determining those 
periods of service.

Although the veteran states he incurred a subsequent back 
injury during his training with the National Guard, he does 
not indicate the date of that incident.  The evidence of 
record establishes that he injured his back during inactive 
duty training in June 1980; however, the record also reflects 
he injured his back in 1982, 1983, and 1985, at which times 
it does not indicate whether the veteran was on active duty 
for training or inactive duty training.  Additionally, in May 
1980, prior to the injury in June 1980, x-rays of the lumbar 
spine revealed moderate vertebral body spurring at the L1-L2 
level and slight spurring at other levels.

Regardless of the numerous back injuries shown from the 
records, the veteran has not established that the low back 
disorder he has now, or any part thereof, is related to 
either his period of active duty during the Vietnam era or 
any period of active duty for training or inactive duty 
training thereafter.  The service medical records do not show 
a low back injury in service.  The Board is aware that the 
veteran has asserted he did not report his injury.  He is 
competent to report he sustained an injury to his low back in 
service.  However, by the time he was being separated from 
service, clinical evaluation of his spine was negative.  
Additionally, he denied recurrent back pain at that time.

The veteran's claim fails because he has not brought forth 
competent medical evidence of a nexus between the back injury 
in service and a subsequent back injury while on duty for the 
National Guard and the post service diagnoses of a low back 
disorder, and thus the claim is not well grounded.  See Epps, 
126 F.3d at 1468-69; Slater v. Brown, 9 Vet. App. 240, 243 
(1996) (medical evidence is needed to provide causal nexus 
between veteran's inservice injury and arthritis of the 
cervical spine).

Additionally, the veteran has not brought forth competent 
evidence of a diagnosis of arthritis within one year 
following his separation from service in 1967.  The first 
showing of spurring in the lumbar spine was in 1980, which is 
more than 10 years following the veteran's discharge from 
service, and no medical evidence relates such finding to 
service.

As to the veteran's period of inactive duty training in 1980, 
the diagnosis made at that time was an acute strain.  
Subsequent to this, the veteran injured his back in 1982 and 
1985.  No medical professional who has subsequently diagnosed 
the veteran with a low back disorder has attributed it to 
either his service during the Vietnam era or any period of 
active duty for training or inactive duty training 
thereafter.  Thus, the Board finds the claim for service 
connection for a low back disorder is not well grounded.  See 
Caluza, supra.

As to the claims for service connection for an eye disorder, 
a heart disorder, carpal tunnel syndrome, and a 
gastrointestinal disorder, the veteran has not asserted that 
such were incurred in service.  Instead, his assertion is 
that he developed these disabilities as a result of Agent 
Orange exposure.  He has brought forth evidence of diagnoses 
of myopia, astigmatism, presbyopia, cardiomegaly, bilateral 
carpal tunnel syndrome, and a hiatal hernia.  However, it 
must be noted that these diagnoses are not among the diseases 
listed in 38 C.F.R. § 3.309(e).  Therefore, that section is 
not applicable to the veteran's claims, and such disabilities 
may not be presumed to be due to his exposure to Agent 
Orange.  See McCartt, 12 Vet. App. at 168 (where the veteran 
has not developed a condition enumerated in 38 U.S.C. §  
1116(a) or 38 C.F.R. § 3.309(e), neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza).  

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that these disabilities are 
etiologically related to exposure to Agent Orange in service 
or is otherwise related to service, even though the disorder 
is not among those enumerated in 38 C.F.R. § 3.309(e).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in 
this case, there is no evidence that any physician or other 
qualified health care professional has attributed the 
veteran's diagnoses of myopia, astigmatism, presbyopia, 
cardiomegaly, bilateral carpal tunnel syndrome, and a hiatal 
hernia to Agent Orange or otherwise to service.  
Additionally, no medical professional has related any of 
these diagnoses to the symptomatology reported by the 
veteran.  See Savage, supra.  The claims for service 
connection for an eye disorder, a heart disorder, carpal 
tunnel syndrome, and a gastrointestinal disorder are not well 
grounded.

As to the claims of entitlement to service connection for a 
skin disorder, swollen hands, high urine content in urine, 
weight fluctuations, leg cramps, shortness of breath, a bowel 
disorder, headaches, dizziness, bleeding gums, and the 
propensity for bleeding and bruising easily, again, the 
veteran has not asserted that such disabilities and 
complaints are related to service.  Instead, he asserts they 
are a result of Agent Orange exposure.

Here, the veteran has not brought forth evidence of current 
disabilities related to these claims.  He is competent to 
state his hands get swollen, he has had skin rashes in the 
past, his weight has fluctuated, he has leg cramps, he has 
shortness of breath, he feels he has problems with his 
bowels, he has headaches, dizziness, bleeding gums, and that 
he bleeds and bruises easily.  However, no medical 
professional has diagnosed a disability related to these 
complaints.  As to the finding of sugar in his urine, that is 
a laboratory finding, and not a disability for service 
connection purposes.  There is no disability related to such 
complaints for which service connection may be granted, even 
on the basis of Agent Orange exposure.  Thus, these claims 
are not well grounded.  Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that all the disabilities 
for which he seeks service are related to service, a service-
connected disability, or Agent Orange exposure, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Layno, 6 Vet. App. at 470; Espiritu, 4 Vet. 
App. at 494.

The Board is aware that the veteran has argued with the 
determination that he is not competent to make medical 
assertions.  He states he has read up on the medical 
literature as it relates to his claims and asserts he has 
specialized medical knowledge, which would make his opinions 
competent.  However, there is no case law that has 
established that the mere reading of medical literature rises 
to the level of a medical degree or medical expertise.  Thus, 
the Board cannot construe the veteran's assertions as those 
of a medical professional.  The veteran's own, unsupported 
opinions do not give rise to well-grounded claims.  Id.  

Additionally, the Board notes that the veteran has been 
granted service connection for post-traumatic stress disorder 
based upon combat exposure.  Thus, he is a combat veteran and 
is entitled to the application of 38 U.S.C.A. § 1154(b) (West 
1991).  However, it must be noted that the veteran has not 
asserted that any of the disabilities for which he seeks 
service arose or were aggravated during combat.  Therefore, 
section 1154 is not applicable in this case.

Regardless, even if the veteran had alleged that that such 
disabilities had arisen under combat situations, the 
provisions of section 1154 would still not result in a grant 
of service connection.  Specifically, the veteran's claims 
for service connection have been denied either because the 
veteran has not brought forth competent evidence of a nexus 
between the current disability and service or competent 
evidence of a current disability.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (citing Caluza (the questions of either 
current disability or nexus to service generally require 
competent medical evidence)).  Thus, section 1154 would not 
assist the veteran in his claims for service connection.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing numerous statements of the case and supplemental 
statements of the case.  Additionally, in November 1994, the 
Board remanded the claims to the RO for additional 
development, which required an attempt to obtain additional 
medical records and afford the veteran VA examinations.  The 
record reflects the RO has complied with the Board's November 
1994 remand to the extent possible.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
are not well grounded, the doctrine of reasonable doubt has 
no application to these claims.



ORDER

Entitlement to service connection for hepatitis with liver 
disorder, as secondary to service-connected post-traumatic 
stress disorder, is denied.

Entitlement to service connection for bilateral great toenail 
disorder; foot fungus; scars on the feet; a low back 
disorder; and fevers with respiratory disorder is denied.

Entitlement to service connection for an eye disorder, to 
include myopia, astigmatism, and presbyopia; a heart 
disorder, to include cardiomegaly and chest pain; a skin 
disorder, to include psoriasis; swollen hands; high urine 
sugar content; weight fluctuations; carpal tunnel syndrome, 
claimed as peripheral neuropathy; leg cramps; shortness of 
breath; a gastrointestinal disorder; a bowel disorder; 
headaches; dizziness; bleeding gums; the propensity for 
bleeding and bruising easily, each as being due to Agent 
Orange exposure, is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

